DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/13/22.
The reply filed 07/13/22 affects the application 16/760,901 as follows:
1.      Claim 25 has been amended. Claims 1-6, 8, 13-15 have been canceled. New claims 60-65 have been added. The rejections of the office action mailed 01/13/22 have been modified as necessitated by Applicant’s amendments. Also, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below. Claims 20-25, 27, 32, 33, 60-65, the invention of Group I are prosecuted by the examiner. Claims 44, 49 are withdrawn.  
2.     The responsive is contained herein below.
Claims 20-25, 27, 32, 33, 44, 49, 60-65 are pending in application
Claim Objections
Claim 60 is objected to because of the following informalities:  The claim recites the chemical name “diano-5-oxo-L-norleucine” which appears to contains a typographical error.  It appears that the chemical group or substituent “diano” should be replaced by the chemical group or substituent “diazo”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-25, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanton et al. (US 2017/0226101 A1; of record) in view of Schajnovitz et al. (US 2016/0367578 A1; of record).
Claim 20 is drawn to a method of treating acute myeloid leukemia in a subject in need thereof, the method comprising administering to the subject an effective amount of a glutamine
metabolism inhibitor and an induction chemotherapy treatment regimen, thereby treating acute myeloid leukemia in the subject, wherein the iCT regimen comprises administering cytarabine and doxorubicin to the subject for a period of 3 days, followed by administering cytarabine alone to the subject for a period of 2 days, and wherein the glutamine metabolism inhibitor is administered for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen.
Stanton et al. disclose methods of treating cancer (see page 1, [0008]). Furthermore, Stanton et al. disclose that in certain embodiments, the cancer may be acute myeloid leukemia (AML) (see page 4, [0054]).  Also, Stanton et al. disclose glutamine supports cell survival, growth and proliferation of cancer cells, and that the conversion of glutamine to glutamate via glutaminase is a control point for glutamine metabolism (see page 1, [0002]). In addition, Stanton et al. disclose that glutaminase has been theorized to be a potential therapeutic target for the treatment of diseases such as cancer (see page 1, [0004]). Also, Stanton et al. disclose that conversion of glutamine into glutamate is initiated by the mitochondrial enzyme, glutaminase ("GLS"). There are two major forms of the enzyme, K-type and L-type (see pages 3-4, [0049]). The L-type, also known as "liver-type" or GLS2 and that the K-type, also known as "kidney-type or GLS1 (see pages 3-4, [0049]). Also, Stanton et al. disclose an alternative splice form of GLS1, referred to as glutaminase C or "GAC"; and Stanton et al. also disclose that the compounds may selectively inhibit GLS1, GLS2 and GAC (see pages 3-4, [0049]). Furthermore, Stanton et al. disclose that Glutaminase inhibition may be effective in cancers that have mutations or deletions of the TCA cycle enzymes including isocitrate dehydrogenase (IDH) (see page 5, [0057]). In addition, Stanton et al. disclose that some patients with AML have IDH1 or IDH2 driver mutations and that compounds described herein can be used for the treatment of disease identified with IDH (1 and 2) mutation[s] (see page 5, [0057]). Also, Stanton et al. disclose that the method of treating or preventing cancer may comprise administering a crystalline compound or salt of a compound of formula (I) as described herein conjointly with a chemotherapeutic agent, and that chemotherapeutic agents that may be conjointly administered with compounds of the invention include cytarabine and doxorubicin (see pages 6-7, [0065]). Furthermore, Stanton et al. disclose that many combination therapies have been developed for the treatment of cancer and that compounds of the invention may be conjointly administered with a combination therapy (see page 7, [0066]). Furthermore, Stanton et al. teach various dosing regimens of the glutamine metabolism inhibitor. That is, Stanton et al. disclose that the selected dosage level will depend upon a variety of factors, and that typical dose ranges are from about 0.01 to about 50 mg/kg of body weight per day, given in 1 single or 2-4 divided doses (see page 14, [0120]). Also, Stanton et al. disclose that different therapeutic compounds can be administered either in the same formulation or in a separate formulation, either concomitantly or sequentially, and that the different therapeutic compounds can be administered within one hour, 12 hours, 24 hours, 36 hours, 48 hours, 72 hours, or a week of one another (see page 15, [0125]).
Stanton et al. do not expressly teach combining a glutamine metabolism inhibitor with an induction chemotherapy treatment (iCT) regimen, thereby treating acute myeloid leukemia in the subject, wherein the iCT regimen comprises administering cytarabine and doxorubicin to the subject for a period of 3 days, followed by administering cytarabine alone to the subject for a period of 2 days, and wherein the glutamine metabolism inhibitor is administered for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen.
Schajnovitz et al. disclose the method comprising administering to the subject an effective amount of a gap junction blocker or an agent (see page 11, [0117]). Also, Schajnovitz et al. disclose the method further includes administering an induction chemotherapy treatment regimen to the subject, and that the induction chemotherapy comprises administering cytarabine and doxorubicin to the patient for a period of 5 days. In some embodiments, the induction chemotherapy comprises administering cytarabine and doxorubicin to the patient for a period of 3 days, followed by administering cytarabine alone to the patient for a period of 2 days (see page 4, [0022]). Furthermore, Schajnovitz et al. disclose the agent can be administered to the subject after the induction chemotherapy treatment regimen is administered to the subject (see page 11, [0120]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, based on the teaching of Stanton et al. and Schajnovitz et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen.
One having ordinary skill in the art would have been motivated based on the teaching of Stanton et al. and Schajnovitz et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen.
It should be noted that based on Stanton et al. an artisan of ordinary skill would have
readily appreciated that dosing schedules and regimens could be altered and experimented with for different patients, thus, it would have been obvious to said artisan to administer said glutamine metabolism inhibitor every other day for a period of 10 days, such as to complete
a decided dose and prevent toxicity to the patient. 
Also, it is obvious to use the glutamine metabolism inhibitor that comprises a small molecule inhibitor, especially since Stanton et al. disclose a crystalline compound or a crystalline salt of a compound having the structure of formula (I), and formula 1 is a small molecule (see page 1, [0005]), and also since Stanton et al. disclose a pharmaceutical preparation suitable for use in a human patient, comprising a crystalline compound or a crystalline salt of a compound of formula (I), and one or more pharmaceutically acceptable excipients (see page 1, [0007]). Furthermore, it is obvious to expect that administration of the glutamine metabolism inhibitor and the induction chemotherapy treatment regimen results in reduced expression of one or more glutamine transporters, as compared to administering only induction chemotherapy, especially since it is obvious to expect that the inhibition of glutaminase enzyme would result in the reduction the production of glutamine and consequently, cause the reduction expression of one or more glutamine transporters. In addition, it is obvious to treat acute myeloid leukemia a patient or subject that is suffering from refractory or relapsed acute myeloid leukemia as taught by Schajnovitz et al. Also, it is obvious to further evaluate a subject the subject to determine if a subject has refractory or relapsed acute myeloid leukemia such as to more appropriately and effectively treat the said subject.
Claims 27, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanton et al. and Schajnovitz et al. as applied in claim 20 above, and further in view of Bhutia et al. (Biochim Biophys Acta. 2016 October; 1863(10): 2531-2539).
Stanton et al. and Schajnovitz et al. fails to disclose that the glutamine metabolism inhibitor comprises a solute carrier family 38 member 1 (SLC38a1) inhibitor or a solute carrier family 38 member 2 (SLC38a2) inhibitor.
Bhutia et al. disclose that the SLC (solute carrier)-type transporters (∼400 in number) in mammalian cells consist of 52 distinct gene families, grouped solely based on the amino acid sequence (primary structure) of the transporter proteins and not on their transport function. Among them are the transporters for amino acids. Fourteen of them, capable of transporting glutamine across the plasma membrane, are found in four families: SLC1, SLC6, SLC7, and SLC38. However, it is generally thought that the members of the SLC38 family are the principal transporters for glutamine (see abstract). Also, Bhutia et al. disclose that owing to the obligatory role of glutamine in growth and proliferation of tumor cells, there is increasing attention on glutamine transporters in cancer biology as potential drug targets for cancer treatment. Selective blockers of certain glutamine transporters might be effective in preventing the entry of glutamine and other important amino acids into tumor cells, thus essentially starving these cells to death. This could represent the beginning of a new era in the discovery of novel anticancer drugs with a previously unexplored mode of action (see abstract).  Furthermore, Bhutia et al. disclose the glutamine transporters SLC38A1, SLC38A2, SLC38A3, SLC38A5, SLC38A7, and SLC38A8 (see page 10, last paragraph to page 11, 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen; and also to include a glutamine metabolism inhibitor that comprises a solute carrier family 38 member 1 (SLC38a1) inhibitor or a solute carrier family 38 member 2 (SLC38a2) inhibitor, especially since Bhutia et al. disclose that glutamine transporters in cancer biology are potential drug targets for cancer treatment and that selective blockers of certain glutamine transporters might be effective in preventing the entry of glutamine and other important amino acids into tumor cells, thus essentially starving these cells to death.
One having ordinary skill in the art would have been motivated to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen; and also to include a glutamine metabolism inhibitor that comprises a solute carrier family 38 member 1 (SLC38a1) inhibitor or a solute carrier family 38 member 2 (SLC38a2) inhibitor, especially since Bhutia et al. disclose that glutamine transporters in cancer biology are potential drug targets for cancer treatment and that selective blockers of certain glutamine transporters might be effective in preventing the entry of glutamine and other important amino acids into tumor cells, thus essentially starving these cells to death.

Claims 60, 61, 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanton et al. and Schajnovitz et al. as applied in claim 20 above, and further in view of Shelton et al. (Int. J. Cancer: 127, 2478–2485 (2010)).
Stanton et al. and Schajnovitz et al. fails to disclose that the glutamine metabolism inhibitor comprises 6-diano-5-oxo-L-norleucine (DON).
Shelton et al. disclose evaluating the antimetastatic potential of 6-diazo-5-oxo-L-norleucine (DON), a glutamine analog, using the new VM mouse model of systemic metastasis (see abstract).  Furthermore, Shelton et al. disclose that they found that primary tumor growth was ~20-fold less in DON-treated mice than in untreated control mice (see abstract). Also, Shelton et al. disclose that they also found that DON treatment inhibited metastasis to liver, lung and kidney as detected by bioluminescence imaging and histology (see abstract).  In addition, Shelton et al. disclose that their findings provide proof of concept that metabolic therapies targeting glutamine metabolism can manage systemic metastatic cancer (see abstract). Also, Shelton et al. disclose that DON treatment, in combination with 2-deoxyglucose, had inhibitory effect on myeloid leukemia cells in vitro (see page 2483, right col., 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, based on the teaching of Stanton et al., Schajnovitz et al. and Shelton et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, and also in which the inhibitor comprises 6-diazo-5-oxo-L-norleucine (DON) taught by Shelton et al., based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen, and Shelton et al. disclose that 6-diazo-5-oxo-L-norleucine (DON), a glutamine analog is a glutamine-targeting drug, has inhibitory effect on myeloid leukemia cells in vitro and also reduces primary tumor growth in DON-treated mice.
One having ordinary skill in the art would have been motivated based on the teaching of Stanton et al., Schajnovitz et al. and Shelton et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, and also in which the inhibitor comprises 6-diazo-5-oxo-L-norleucine (DON) taught by Shelton et al., based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen, and Shelton et al. disclose that 6-diazo-5-oxo-L-norleucine (DON), a glutamine analog is a glutamine-targeting drug, has inhibitory effect on myeloid leukemia cells in vitro and also reduces primary tumor growth in DON-treated mice.
In addition, it is obvious to treat acute myeloid leukemia a patient or subject that is suffering from refractory or relapsed acute myeloid leukemia as taught by Schajnovitz et al. Also, it is obvious to further evaluate a subject the subject to determine if a subject has refractory or relapsed acute myeloid leukemia such as to more appropriately and effectively treat the said subject.

Claims 62-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanton et al. and Schajnovitz et al. as applied in claim 20 above, and further in view of Phillips et al. (Blood, Vol 77, No 7 (April 1). 1991: pp 1429-1435).
Stanton et al. and Schajnovitz et al. fails to disclose treating acute myeloid leukemia comprises inducing complete remission of acute myeloid leukemia in the subject.
Phillips et al. disclose inducing remission in patients with acute myelogenous leukemia (AML) comprising administering cytarabine followed by daunorubicin to said patients (see abstract). Furthermore, Phillips et al. disclose achieving complete remission in some patients (see abstract). Also, Phillips et al. disclose patients with relapse, excessive toxicity from the induction chemotherapy (see abstract). In addition, Phillips disclose treating patients, with planned post-CR therapy (see abstract).  Furthermore, Phillips et al. disclose that intensive chemotherapy with high-dose cytarabine and daunorubicin has substantial antileukemic activity in adult AML, and may represent an improvement over conventional therapy (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, based on the teaching of Stanton et al., Schajnovitz et al. and Phillips et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient and to induce complete remission in said patient as taught by Phillips et al., based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen, and also because it is obvious to expect to induce complete remission in an AML patient, since Phillips et al. disclose treatment of AML with cytarabine and daunorubicin (which has the same or similar utility like doxorubicin) in a patient with AML can induce complete remission in said AML patient.
One having ordinary skill in the art would have been motivated based on the teaching of Stanton et al., Schajnovitz et al. and Phillips et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient and to induce complete remission in said patient as taught by Phillips et al., based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen, and also because it is obvious to expect to induce complete remission in an AML patient, since Phillips et al. disclose treatment of AML with cytarabine and daunorubicin (which has the same or similar utility like doxorubicin) in a patient with AML can induce complete remission in said AML patient.
Also, it is obvious to expect to induce complete remission of acute myeloid leukemia in the subject in the absence of a relapse risk due to residual leukemic cells in the subject’s bone marrow or peripheral, since Phillips et al. disclose inducing complete remission of AML in a patient in the absence of a relapse risk due to residual leukemic cells in the subject’s bone marrow or peripheral.
Response to Arguments
Applicant's arguments with respect to claims 20-25, 27, 32, 33, 60-65 have been considered but are not found convincing.
The Applicant argues that it was discovered that when AML cells in mice were treated with a combination of DON and iCT there was a synergy in treatment. For example, a short treatment with DON did not have much effect on treatment of the AML cells, and when DON was given together with iCT, survival of the mice was similar to the treatment with iCT alone, and DON did not extend this survival. However, when DON was delayed 3 days (i.e., starting at day 4 after beginning iCT treatment), spanning the moment of maximal response, a clear survival benefit was achieved.” Id. at paragraph [0137] and FIG. 5.
	However, Schajnovitz et al. disclose that the induction chemotherapy comprises administering cytarabine and doxorubicin to the patient for a period of 3 days, followed by administering cytarabine alone to the patient for a period of 2 days (see page 4, [0022]). Furthermore, Schajnovitz et al. disclose the agent can be administered to the subject after the induction chemotherapy treatment regimen is administered to the subject (see page 11, [0120]).
Thus, it is obvious to administer or perform the same or similar induction chemotherapy treatment (iCT) as taught Schajnovitz et al. and to adjust the scheduling of the administration of the glutamine metabolism inhibitor with reference to iCT treatment schedule disclosed or taught by Schajnovitz et al. so as to optimize the treatment. Also, it is obvious to expect that the administration of the combination would provide at least additive effects or even synergistic effects at particular administered and determine doses, amounts or concentrations.
In addition, the Examiner directs Applicant’s attention to Shelton et al.’s reference (applied in the above rejection) which points out that as glucose and glutamine are the primary energy metabolites of most malignant cancers, therapeutic synergy can be expected if these metabolites are targeted simultaneously; and also since Shelton et al. disclose that previous studies suggest that glutamine inhibition also restricts glucose metabolism (see page 2484, left col., last line to right col., and also page 2483, right col. 2nd paragraph). Also, it should be note that synergism may be expected or unexpected.  In re Hoellmantel, 139 U.S.P.Q. 496.
Also, Applicant has not provided any convincing scientific data or evidence that indicate that the administration of the recited compounds or drugs produces an effect that is actually synergistic with respect to the treatment of AML in said subject. In addition, Applicant or the specification has not described, explained or provided any calculations with respect to why the results or data obtained with respect to the administration of the recited compounds or drugs are considered as being synergistic rather than being additive. Simply indicating or arguing that synergism occurs for the combination, does not equate to synergism or a synergistic effect absent such requirements that show synergism (e.g.; scientific calculations).
Also, it should be noted that a showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). 
Furthermore, it should be noted that a convincing demonstration of actual synergy or synergistic effects should be supported by pertinent data based on determined or calculated numerical or statistical values or results that equates to synergy or synergistic effects. In other words, arguments that a potentiation is unexpected synergy without showing why said potentiation is considered synergistic does not equate to unexpected synergy.  
It should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Also, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Furthermore, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated based on the teaching of Stanton et al. and Schajnovitz et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen.
	 The Applicant argues that Stanton provides no disclosure regarding any specific administration or dosing schedules, such as the dosing regimen of the pending claims, but merely provides a general suggestion that different therapeutic compounds can be administered within 1, 12, 24, 36, 48, 72 hours or a week of one another. Further, as recognized by the Action, Stanton does not expressly teach administering a glutamine metabolism inhibitor with an induction chemotherapy treatment ((CT) regimen following the dosing regimen recited in the pending claims. See page 4 of the Action.
	However, it should be noted that a disclosure or suggestion that different therapeutic compounds can be administered within 1, 12, 24, 36, 48, 72 hours or a week of one another also reads on or suggest administration within a day or days (i.e.; 24 hours (1 day), 48 hours (2 days) and 72 hours (3 days)).  In fact, this implies or suggests that the administration time or period within compounds can be varied. Also, the above rejection was made by applying Stanton et al. and Schajnovitz et al. references. And, Schajnovitz et al. disclose the method comprising administering to the subject an effective amount of a gap junction blocker or an agent (see page 11, [0117]). Also, Schajnovitz et al. disclose the method further includes administering an induction chemotherapy treatment regimen to the subject, and that the induction chemotherapy comprises administering cytarabine and doxorubicin to the patient for a period of 5 days. In some embodiments, the induction chemotherapy comprises administering cytarabine and doxorubicin to the patient for a period of 3 days, followed by administering cytarabine alone to the patient for a period of 2 days (see page 4, [0022]). Furthermore, Schajnovitz et al. disclose the agent can be administered to the subject after the induction chemotherapy treatment regimen is administered to the subject (see page 11, [0120]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated based on the teaching of Stanton et al. and Schajnovitz et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen.
	The Applicant argues that although various alternative treatment regimens are
suggested by Schajnovitz, including administering the agent and/or gap junction blocker
concomitantly with the induction chemotherapy or continuing administration of the agent and/or
gap junction blocker after completion of the induction chemotherapy, each treatment regimen
begins with the agent and/or gap junction blocker being administered before the induction
chemotherapy regimen begins.
	However, Schajnovitz et al. also disclose that in some embodiments, the induction chemotherapy comprises administering cytarabine and doxorubicin to the patient for a period of 3 days, followed by administering cytarabine alone to the patient for a period of 2 days (see page 4, [0022]). Furthermore, Schajnovitz et al. disclose the agent can be administered to the subject after the induction chemotherapy treatment regimen is administered to the subject (see page 11, [0120]). That is, Schajnovitz et al. disclose that the induction chemotherapy regimen can be first administered, followed by the administration of the agent. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated based on the teaching of Stanton et al. and Schajnovitz et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen.
	The Applicant argues that Stanton and Schajnovitz fail to suggest that there is a moment of maximal response to chemotherapy that occurs 3-4 days after the last dose of chemotherapy. Further, the references fail to recognize that by administering a glutamine metabolism inhibitor to a subject in combination with iCT such that the glutamine metabolism inhibitor spans the time of maximal response there is a synergy that occurs, providing a clear and unexpected survival benefit to the subject. See paragraph [0137] of the published application. Thus, the teachings of Stanton and Schajnovitz fail to teach or suggest the specific dosing regimen taught by the pending claims. Specifically, that the method of administering cytarabine and doxorubicin to a subject for a period of 3 days, followed by administering cytarabine alone to the subject for a period of 2 days, and administering a glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen clearly results in a unique survival benefit not taught or suggested by the prior art. 
	However, Applicant claims (e.g.; independent claim 20) as recited does not require that there be a moment of maximal response to chemotherapy that occurs 3-4 days after the last dose of chemotherapy. Also, it is obvious to expect that the administration of the combination would provide at least additive effects or even synergistic effects at particular administered and determine doses, amounts or concentrations.
In addition, the Examiner directs Applicant’s attention to Shelton et al.’s reference (applied in the above rejection) which points out that as glucose and glutamine are the primary energy metabolites of most malignant cancers, therapeutic synergy can be expected if these metabolites are targeted simultaneously; and also since Shelton et al. disclose that previous studies suggest that glutamine inhibition also restricts glucose metabolism (see page 2484, left col., last line to right col., and also page 2483, right col. 2nd paragraph). Also, it should be note that synergism may be expected or unexpected.  In re Hoellmantel, 139 U.S.P.Q. 496.
Also, Applicant has not provided any convincing scientific data or evidence that indicate that the administration of the recited compounds or drugs produces an effect that is actually synergistic with respect to the treatment of AML in said subject. In addition, Applicant or the specification has not described, explained or provided any calculations with respect to why the results or data obtained with respect to the administration of the recited compounds or drugs are considered as being synergistic rather than being additive. Simply indicating or arguing that synergism occurs for the combination, does not equate to synergism or a synergistic effect absent such requirements that show synergism (e.g.; scientific calculations).
Also, it should be noted that a showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). 
Furthermore, it should be noted that a convincing demonstration of actual synergy or synergistic effects should be supported by pertinent data based on determined or calculated numerical or statistical values or results that equates to synergy or synergistic effects. In other words, arguments that a potentiation is unexpected synergy without showing why said potentiation is considered synergistic does not equate to unexpected synergy.  
It should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Also, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Furthermore, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated based on the teaching of Stanton et al. and Schajnovitz et al. to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen.
	The Applicant argues that Bhutia fails to cure the deficiencies of Stanton and Schajnovitz.
However, Bhutia et al. disclose that the SLC (solute carrier)-type transporters (∼400 in number) in mammalian cells consist of 52 distinct gene families, grouped solely based on the amino acid sequence (primary structure) of the transporter proteins and not on their transport function. Among them are the transporters for amino acids. Fourteen of them, capable of transporting glutamine across the plasma membrane, are found in four families: SLC1, SLC6, SLC7, and SLC38. However, it is generally thought that the members of the SLC38 family are the principal transporters for glutamine (see abstract). Also, Bhutia et al. disclose that owing to the obligatory role of glutamine in growth and proliferation of tumor cells, there is increasing attention on glutamine transporters in cancer biology as potential drug targets for cancer treatment. Selective blockers of certain glutamine transporters might be effective in preventing the entry of glutamine and other important amino acids into tumor cells, thus essentially starving these cells to death. This could represent the beginning of a new era in the discovery of novel anticancer drugs with a previously unexplored mode of action (see abstract).  Furthermore, Bhutia et al. disclose the glutamine transporters SLC38A1, SLC38A2, SLC38A3, SLC38A5, SLC38A7, and SLC38A8 (see page 10, last paragraph to page 11, 1st paragraph).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to administer the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen to treat AML in a patient, based on factors such as the severity of the disease or condition and the type of patient being treated, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen; and also to include a glutamine metabolism inhibitor that comprises a solute carrier family 38 member 1 (SLC38a1) inhibitor or a solute carrier family 38 member 2 (SLC38a2) inhibitor, especially since Bhutia et al. disclose that glutamine transporters in cancer biology are potential drug targets for cancer treatment and that selective blockers of certain glutamine transporters might be effective in preventing the entry of glutamine and other important amino acids into tumor cells, thus essentially starving these cells to death.
Applicant's arguments with respect to claims 20-25, 27, 32, 33, 60-65 are moot with respect to the new ground(s) of rejection.
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623